NO. 07-03-0425-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 JANUARY 6, 2004
                         ______________________________

                                ROBERT MENCHACA,

                                                      Appellant

                                           v.

                      TEXAS REHABILITATION COMMISSION,
                      AN AGENCY OF THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2002-517,681; HON. J. BLAIR CHERRY, PRESIDING
                      _______________________________

                                Order of Dismissal
                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

      Appellant Robert Menchaca filed a notice of appeal on September 26, 2003. The

clerk’s record was filed on November 7, 2003, and Menchaca’s brief was due to be filed

on December 8, 2003. Neither appellant’s brief nor a motion for extension of time to file

his brief was received. This Court notified appellant, by letter dated December 16, 2003,

of the default and informed him that unless a response reasonably explaining default was
received by December 29, 2003, the appeal would be subject to dismissal for want of

prosecution. December 29th has lapsed, and no brief or response to our December 16th

letter has been received.

      Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure

42.3(b) for want of prosecution.



                                              Per Curiam




                                          2